United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Canoga Park, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen Millard, for the appellant
Office of Solicitor, for the Director

Docket No. 07-335
Issued: October 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2006 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated March 30 and July 27, 2006. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof in establishing that he
sustained a recurrence of disability on July 29, 2005 due to his December 13, 2001 employment
injury; and (2) whether appellant met his burden of proof in establishing that he sustained a
recurrence of disability on January 12, 2006 due to his December 13, 2001 employment injury.
FACTUAL HISTORY
This is the second appeal before the Board. On May 15, 2002 appellant, then a 51-yearold custodian, filed a traumatic injury claim alleging that he injured his back on December 13,
2001 when he fell in the performance of duty. The Office accepted this claim for herniated disc
with sciatica on September 27, 2002. Appellant underwent spinal surgery on December 6, 2002

and the Office entered him on the periodic rolls on March 13, 2003. He underwent a second
surgery on January 7, 2004 to treat his continuing low back symptoms consisting of provocative
lumbar discogram and microdecompressive endoscopic lumbar discectomy of L4 and L5 due to
recurrent herniated discs with radiculopathy. Appellant’s attending physician, Dr. John C. Chiu,
a Board-certified neurosurgeon, opined that on December 31, 2004 he could return to work with
restrictions. The employing establishment made a light-duty job offer on January 5, 2005
consistent with appellant’s restrictions as set out by Dr. Chiu. By decision dated March 1, 2005,
the Office found that as appellant had not accepted the light-duty position he had refused to
cooperate with vocational rehabilitation efforts and reduced his compensation benefits to zero.
Appellant appealed this decision to the Board. By decision dated September 30, 2005,1 the
Board reversed the Office’s March 1, 2005 decision and returned the claim for the Office to
retroactively reinstate his compensation benefits. The facts and the circumstances of the case as
set out in the Board’s prior decision are adopted herein by reference.
Dr. Chiu completed a work restriction evaluation on December 31, 2004 and indicated
that appellant could work eight hours a day with restrictions on sitting, walking, standing,
reaching, twisting, bending, stooping, pushing, pulling, lifting, squatting, kneeling and climbing.
He indicated that appellant should have a 15-minute break every 2 hours. On June 6, 2005
Dr. Chiu examined appellant and stated that neurologically he was unchanged. He noted that
appellant had some subjective complaints of intermittent low back and leg pain.
Appellant returned to full-time light-duty work at the employing establishment on
July 19, 2005 in the light-duty job previously offered which complied with Dr. Chiu’s stated
work restrictions. In a form report dated July 27, 2005, Dr. Chiu noted that appellant returned to
work on July 19, 2005 and described an increase in back pain. He noted that neurologically
appellant was unchanged. Dr. Chiu recommended that appellant reduce his work hours to six
hours a day for six weeks.
On August 15, 2005 appellant filed a claim for compensation requesting compensation
for loss hours from July 29 to August 20, 2005. In a letter dated August 25, 2005, the Office
requested additional medical evidence in support of appellant’s claim for a recurrence of
disability.
Dr. Chiu submitted a report dated August 31, 2005 noting that physical therapy had
reduced appellant’s low back and leg pain. He again noted that neurologically appellant was
“essentially stable.” Dr. Chiu stated that appellant could continue working six hours a day until
October 3, 2005.
By decision dated September 26, 2005, the Office denied appellant’s July 29, 2005 claim
for compensation. The Office stated that appellant’s claim for recurrence of disability was
denied as Dr. Chiu failed to provide reasoning in support of his reduction of appellant’s work
hours.
On October 3 and 10, 2005 Dr. Chiu indicated that appellant could increase his work
hours to six and a half hours a day.
1

Docket No. 05-1363 (issued September 30, 2005).

2

By decision dated October 20, 2005, the Office denied appellant’s request to change
physicians. On October 26, 2005 the Office issued appellant’s retroactive compensation for the
period February 20 to July 17, 2005 in accordance with the Board’s September 30, 2005
decision.
Appellant, through his attorney, requested an oral hearing of the October 20 and 26, 2005
decisions on October 31, 2005.2 He withdrew these requests on March 10, 2006.
On December 19, 2005 appellant, through his attorney, requested reconsideration of the
September 26, 2005 decision denying his claim for recurrence of disability. In support of this
request, he submitted a report dated December 5, 2005 from Dr. Chiu stating that appellant
experienced increasing low back, right leg and hip pain “precipitated and aggravated” by his
work beginning on July 19, 2005.
Dr. Jeffrey J. Buenjemia, a psychiatry resident, completed a report on January 18, 2006
and diagnosed adjustment disorder. He stated that appellant experienced a hostile work
environment and that job stress may have caused a recurrence of his depression and adjustment
disorder. Dr. Buenjemia indicated in a note of the same date that appellant was totally disabled
from January 12 to 18, 2006 due to adjustment reaction with depressed mood.
Appellant filed a claim for compensation requesting wage-loss compensation from
January 12 to 18, 2006. In a letter dated January 31, 2006, the Office noted that adjustment
reaction with depressed mood was not an accepted condition. The Office noted that if appellant
felt his emotional condition was due to a hostile work environment he should file a notice of
occupational disease claim. On the other hand, the Office noted that, if appellant felt his
emotional condition was due to his accepted employment injury, he should submit a detailed
rationalized medical report explaining the causal relationship between this condition and
appellant’s accepted employment injuries. The Office allowed appellant 30 days for a response.
Appellant’s attorney responded on February 13, 2006 and asked that the Office expand
appellant’s claim to include the emotional condition aspect. She submitted a report dated
September 1, 2004 from Dr. Deborah Reynolds, a psychiatry resident, noting that appellant had a
history of “depression with anxiety following stressor of back injury and stress from work….”
Dr. Reynolds diagnosed recurrent major depressive disorder in partial remission as well as an
anxiety disorder.
By decision dated March 30, 2006, the Office denied modification of its September 26,
2005 decision finding that appellant had not submitted the necessary medical opinion evidence to
establish that he sustained a recurrence of disability on July 29, 2005 such that he was capable of
working only six hours a day.
In a note dated January 12, 2006, appellant stated that he reported to work at 7:00 a.m. on
that date and the postmaster instructed him to leave at 9:45 a.m. due to his psychiatric diagnosis.
He stated that on January 13, 2006 he received a letter that medical clearance regarding his
2

As these decisions dated October 20 and 26, 2005 were issued more than one year prior to the date of
appellant’s appeal to the Board on November 20, 2006, the Board will not address these issues on appeal. 20 C.F.R.
§ 501.3(d)(2).

3

emotional condition was required by the employing establishment before he could return to
work. Dr. Buenjemia completed a report on January 18, 2006 diagnosing adjustment disorder
with depressed mood. He noted that appellant required paperwork to return to work.
Dr. Buenjemia noted appellant’s history of injury on December 13, 2001 and his statement that
work was harassing him. He noted that appellant began to feel more threatened and persecuted
by his job in December 2005.
Appellant’s attorney informed the Office on June 22, 2006 that appellant claimed total
disability from January 12 to May 6, 2006 due to a withdrawal of light-duty assignment. By
decision dated July 27, 2006, the Office denied appellant’s claim for compensation beginning
January 12, 2006 finding that he had failed to submit the necessary medical evidence to establish
that his emotional condition was causally related to his December 13, 2001 employment injury
or that his disability on that date was otherwise due to his accepted employment injury. The
Office noted that there was no evidence that the employing establishment withdrew appellant’s
light duty, but rather that the employing establishment had an administrative requirement
regarding medical documentation of an emotional condition before allowing him to return to
work.3
LEGAL PRECEDENT -- ISSUES 1 & 2
A recurrence of disability is the inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment which
caused the illness. The term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force), or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.4
Appellant for each period of disability claimed, has the burden of proving by a
preponderance of the reliable, probative and substantial evidence that he is disabled for work as a
result of his employment injury. Whether a particular injury caused an employee to be disabled
for employment and the duration of that disability are medical issues which must be provided by
preponderance of the reliable probative and substantial medical evidence.5
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work. The Board has stated that, when a physician’s statements
regarding an employee’s ability to work consist only of a repetition of the employee’s complaints
that he or she hurts too much to work, without objective signs of disability being shown, the
3

Following the Office’s July 27, 2006 decision, appellant submitted additional new evidence. As the Office did
not consider this evidence in reaching a final decision, the Board may not review the evidence for the first time on
appeal. See 20 C.F.R. § 501.2(c).
4

20 C.F.R. § 10.5(x).

5

Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

4

physician has not presented a medical opinion on the issue of disability or a basis for payment of
compensation.6
ANALYSIS -- ISSUE 1
Appellant filed a claim for compensation alleging that on July 29, 2005 he was no longer
able to perform his light-duty position for eight hours a day. He alleged that he was only capable
of working six hours a day. In support of this allegation, appellant submitted several reports
from Dr. Chiu, a Board-certified neurosurgeon, regarding his ability to work. On July 27 and
August 31, 2005 Dr. Chiu indicated that appellant had increased subjective complaints of back
pain. He recommended that appellant reduce his work hours from eight to six hours a day.
These reports are not sufficient to establish that appellant was unable to perform his employment
duties for eight hours a day. Dr. Chiu did not provide any clear medical rational for appellant’s
inability to work. He did not describe a change in the nature and extent of appellant’s accepted
employment-related condition, instead noting that appellant was neurologically unchanged. In
essence, Dr. Chiu statements regarding appellant’s ability to work only six hours a day consist
only of a repetition of his complaints that he hurt too much to work and lacked objective signs of
disability. Therefore, he has not presented a medical opinion on the issue of disability or a basis
for payment of compensation.7
In the December 5, 2005 report, Dr. Chiu attributed appellant’s increased low back pain
to his work. He stated that appellant’s pain was “precipitated and aggravated” by the
employment duties. This report also fails to meet appellant’s burden of proof as Dr. Chiu did not
provide the necessary specifics of which employment duties he felt aggravated appellant’s back
condition and did not provide any medical reasoning explaining why and how the specific duties
aggravated appellant’s accepted employment injury such that he was no longer able to work
eight hours a day. Without a detailed and rationalized medical report explaining how and why
appellant could no longer perform his full-time light-duty job, he has not submitted the necessary
medical opinion evidence to meet his burden of proof.
ANALYSIS -- ISSUE 2
Appellant filed a second claim for compensation for the period January 12 to 18, 2006.
Dr. Reynolds, a psychiatry resident, submitted a report dated September 1, 2004 noting that
appellant had a history of depression with anxiety following his back injury. She diagnosed
recurrent major depressive disorder and anxiety disorder. Although Dr. Reynolds attributed
appellant’s current emotional condition to his accepted employment injury, she did not provide
any medical reasoning explaining how and why his back injury resulted in the emotional
condition. She also failed to provide any period of disability due to this emotional condition.
Dr. Reynolds’ report does not prove by a preponderance of the reliable, probative and substantial
evidence that appellant is disabled for work as a result of his employment injury.8
6

Id.

7

Id.

8

Id.

5

In support of this claim, appellant submitted medical evidence from Dr. Buenjemia, a
psychiatrist resident, dated January 18, 2006 diagnosing adjustment disorder with depressed
mood. He attributed this condition to a hostile work environment and job stress escalating in
December 2005. These reports do not indicate that appellant’s emotional condition was due to
his December 13, 2001 employment injury. Dr. Buenjemia instead attributed appellant’s
emotional condition to additional job exposures. Therefore, appellant has not established by a
preponderance of the reliable, probative and substantial evidence that he is disabled for work as a
result of his employment injury.9
Appellant’s attorney alleged that the employing establishment improperly withdrew
appellant’s light-duty assignment on January 12, 2006 by requiring that he submit additional
medical evidence regarding his fitness to work as a result of his emotional condition before
returning to work on and after January 12, 2006. He has not shown that the employing
establishment withdrew his limited-duty job assignment, denied a request for light duty or
otherwise notified appellant that light duty within his restriction was no longer available on or
about January 12, 2006. The employing establishment merely requested that he provide fitnessfor-duty information regarding his diagnosed emotional condition. It is appellant’s failure to
provide the requested information which resulted in his failure to work. The Board has held that,
when a claimant stops work for reasons unrelated to his accepted employment injury, he has no
disability with in the meaning of the Federal Employees Compensation Act.10
CONCLUSION
The Board finds that appellant has failed to submit the necessary medical opinion and
factual evidence to establish his alleged periods of disability beginning July 29, 2005 and
January 12, 2006.

9

Id.

10

John W. Normand, 39 ECAB 1378 (1988). The implementing regulations of the Act define disability as “the
incapacity, because of employment injury, to earn the wages the employee was receiving at the time of the injury.”
20 C.F.R. § 10.5(f).

6

ORDER
IT IS HEREBY ORDERED THAT the July 27 and March 30, 2006 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: October 1, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

